BLAIR, C.
‘According to the plat of Wear and Saunders’ Second Addition to the Town of Otterville, Missouri, Boonville street running north and south, and Grover street running east and west, intersect each other in the northwestern part of that addition. The purpose of this action is to open that part of Grover street running west from its intersection with Boonville street four hundred and twelve feet to the west line of the addition and that part of Boonville street running north from the same point two hundred and seventy feet to the north line of the addition.
*294At the beginning of the trial the following stipulation was entered into by the parties and filed:
“In order to avoid unnecessary costs,' the following facts are to be taken as agreed to upon the trial of this case.
“First. The town of Otterville was incorporated by an act of the Legislature in 1857 and that said act was amended in 1859, and that said town was re-incorporated under and in accordance with the general statutes of Missouri for the year 1899, and that said reincorporation of said town occurred within the last three or four years, and that either party shall have the right to read said laws in evidence without any further proof of the same, and that said town of Otterville is now and was at the commencement of this suit duly incorporated as a village under Laws of 1899.
“Second. That Sarah A. Saunders and husband S. M. and ¥m. G-. Wear, is the common source of title to said land in question.
“Third. That on September 13, 1859, the plat of Wear and Saunders’ second addition to the town of Otterville, Cooper county, Missouri, was filed in the recorder’s office of Cooper county, Missouri, and that the land in question is covered by said plat and that Wear and Saunders’ second addition to Otterville, Missouri, was laid out by the owners of said land.
“Fourth. That the defendants are in possession of the land sued for and were at the time of the institution of this suit and for a long time prior thereto.
“Five. The issue to be tried is the right to the possession of the land in question.”
Counsel for defendants admitted on the trial that “Wear and Saunders’ second addition to the town of Otterville covers the best portion of the village of Otterville as it now exists” and that “all the lots, as shown by the copy of the plat of Wear and Saunders’ Second Addition to the village of Otterville, all the lots east of Boonville street have been disposed of *295and improved, and all the alleys and streets, as shown. by the plat, have been opened and used, bnt there have been no improvements west of Boonville street, nor have any streets or alleys been opened west of Boon-ville street. ’ ’ That part of the addition west of Boon-ville street is a very small part of the whole.
•. A copy of the- original plat was admitted, the objection to it as a copy being expressly waived, and evidence that the original was properly acknowledged and filed in the office of the recorder of deeds September IB, 1859, and that it had subsequently been lost, was offered and not controverted. Only a part of the plat appears in the record in this court.
For the defendants there was evidence that about 1861 one Hinch took possession of the west end of that part of Grover street involved in this action and retained possession five or six years. Thereafter he abandoned his possession and about 1870 one Amey took possession and fenced a larger tract, including' that formerly fenced by Hinch. The lots south of and abutting on the part of Glrover street here in dispute were owned at the time of the trial by George Amey and Thomas Thompson, Thompson owning two and Arney the rest. The lots on the north were owned by the heirs of S. W. Potter. No deed to defendants was in evidence nor does the evidence disclose how. long they had been in possession of the parcels in dispute.
I. It is contended that the title to the parts of Grover and Boonville streets involved in this controversy never vested in the public, because, it is said, the plat was not properly executed and acknowledged and no acceptance of the particular parts of the streets mentioned is shown.
If the evidence that the plat was duly executed, acknowledged and filed in the office of the recorder of deeds of Cooper county was true, this was a statutory *296dedication of the streets, and the fee thereto vested at once in the public by force of the statute (Sec. 8, chap. 158, R. S. 1855), and no further acceptance was necessary. [Reid v. Board of Education, 73 Mo. l. c. 304; Becker v. St. Charles, 37 Mo. l. c. 18; Brown v. Carthage, 128 Mo. l. c. 17.]
If the plat filed was defective and insufficient under the statute, it and the subsequent sale of lots thereunder, and building the town qbiefly in this addition on the lots along the streets laid out therein and the acceptance by the town and the public of most of the streets in their entirety and the major portion of Grover and Boonville streets themselves, coupled with the sale, according to the plat, as indicated by the evidence, of all the lots abutting on the parts of Grover and Boonville streets now in dispute, constituted a common law dedication and an acceptance of the plat in its entirety and the whole of all the streets as marked on the plat. [Heitz v. St. Louis, 110 Mo. l. c. 624, 625; Railroad v. Baker, 183 Mo. l. c. 322; Indianapolis v. Kingsbury, 101 Ind. l. c. 212, and cases cited; Stetson v. Dow, 16 Gray, 372.]
II. The evidence is not sufficient to warrant a finding .that the public had been devested of title by adverse possession. Hinch’s possession commenced, it is true, at a time when the statute ran against the public but did not continue long enough to devest title and is not coupled by the evidence with the subsequent possession of others. The evidence discloses a break between his possession and that of Arney, who went in in 1870. Arney’s possession began after the statute was amended in 1866 (by the taking effect of the Gen. Stats. 1865), and consequently no occupancy by him or those claiming under him could affect the title. [Columbia v. Bright, 179 Mo. l. c. 454.] Besides there is no proof that Arney or any one else succeeded to Hinch’s possession nor that defendants succeeded to *297the possession of any one. [Maysville v. Truex, 235 Mo. l. c. 625, 626.] The burden was on defendants to make out their defense of the statute and in this they wholly failed.
The plea of the Statute of Limitation is quite informal but we have treated it as if unobjectionable.
The conclusions reached dispose of all assignments of error, and the judgment is affirmed.
Roy, C., concurs.
PER CURIAM. — The foregoing opinion of Blair, 0., is adopted as the opinion of the court.
All the judges concur.